In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                             ____________________
                                  NO. 09-12-00108-CR
                                  NO. 09-12-00109-CR
                             ____________________

            JUSTIN JAMAL JONES A/K/A JUSTIN JONES, Appellant

                                            V.

                     THE STATE OF TEXAS, Appellee
_____________________________________________________________________

                  On Appeal from the 252nd District Court
                          Jefferson County, Texas
                    Trial Cause Nos. 09-07762, 10-08353
_____________________________________________________________________

                             MEMORANDUM OPINION

      Pursuant to plea bargain agreements, Justin Jamal Jones a/k/a Justin Jones1

pleaded guilty as a prior felony offender to assault on a family member and possession of

a controlled substance. In each case, the trial court found the evidence sufficient to find

Jones guilty, but deferred further proceedings and placed Jones on community

supervision for five years. The State subsequently filed a motion to revoke Jones’s

unadjudicated community supervision in each case. In each case, Jones pleaded “true” to

violating three conditions of his community supervision. The trial court found that Jones

      1
       In trial cause number 10-08353, the indictment and the judgment only identify
appellant as “Justin Jamal Jones[.]”
                                           1
violated the conditions of his community supervision in each case, found Jones guilty of

assault on a family member and possession of a controlled substance, sentenced Jones to

ten years in prison for assault, and sentenced Jones to two years in state jail for

possession. The trial court ordered Jones’s sentence for assault to run consecutively with

his sentence for possession.

       Jones’s appellate counsel filed briefs that present counsel’s professional evaluation

of the record and conclude Jones’s appeals are frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On August 16, 2012, we granted an extension of time for Jones to file

pro se briefs. We received no response from Jones in either case. We reviewed the

appellate records, and we agree with counsel’s conclusion that no arguable issues support

Jones’s appeals. Therefore, we find it unnecessary to order appointment of new counsel

to re-brief the appeals. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s judgments.2

       AFFIRMED.


                                                 ________________________________
                                                        STEVE McKEITHEN
                                                            Chief Justice

Submitted on November 19, 2012
Opinion Delivered November 28, 2012
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.

       2
        Jones may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           2